DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 12/10/2020.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-2, 8 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yoo et al. (“Yoo”, US Pub 2011/002150).
Regarding claim 1, Yoo teaches a green bridge circuit (Fig. 8-10; ‘bridge circuit- Para 55-62’, ‘Bias Adjustment operation-Para 46-50’), comprising: a bridge circuit (Fig. 8-9; M21, M11, M41, M31), connected to a system load (Para 4-5; teaches 800 is commonly used for loads such as lights or in vehicles, etc) through a filter (Fig. 8-9; i.e. Cl), comprising: 
a first transistor (M11), having 
a first terminal (M11 source) connected to a first power terminal (Vin+) and 
a second terminal (M11 drain) connected to the filter (CL’s one end is receiving output from terminal Vp); 
a second transistor (M41), having
 a first terminal (M41 source) connected to a second power terminal (Vin-) and 
a second terminal (M41 drain) connected to the filter (Cl’s other end is coupled to ground and shared with another output terminal Vn’s end); 
a third transistor (M31), having 
a first terminal (M31 source) connected to the second power terminal (Vin-) and 
a second terminal (M31 drain) connected to the filter (CL’s one end is receiving output from terminal Vp), wherein 
the first terminal (M31 source) of the third transistor (M31) is further coupled to the first terminal (M41 source) of the second transistor (M41), and 
the second terminal (M31 drain) of the third transistor (M31) is further coupled to the second terminal (M11 drain) of the first transistor (M11); and 
a fourth transistor (M21), having 
a first terminal (M21 source) connected to the first power terminal (Vin+) and 
a second terminal (M21 drain) connected to the filter (Cl’s other end is coupled to ground and shared with another output terminal Vn’s end), wherein 
the first terminal (M21 source) of the fourth transistor (M21) is further coupled to the first terminal (M11 source) of the first transistor (M11), and 
the second terminal (M21 drain) of the fourth transistor (M21) is further coupled to the second terminal (M41 source, shared on terminal Vn) of the second transistor (M41); and 
a bias adjustment circuit (Fig. 8-9; “four bias adjustment units, individually controlling the gate voltage on respective 1st-4th transistors that makes the bridge circuit, will be called as a ‘Bias adj’ from here on”, wherein Bias adj includes: Vbias, 910 SW CTR controlling respective SW1-SW4, M12, M32, M22, M42 and bias resistors coupling respective transistors (of M12, M32, M22, M42)), having 
a first input terminal (Bias adj are receiving ‘bridge circuit’s output, on terminal Vp and Vn, as an input signal, using respective transistors connection (i.e. M12, M32, M22 and M42)) coupled to an output terminal (Vp, Vn) of the bridge circuit (M21, M11, M41, M31),
a first output terminal (using respective bias resistor, M12 and SW1 operation) coupled to a control terminal of the first transistor (M11_gate), and 
a second output terminal (using respective Vbias, bias resistor, M42 and SW4 operation) coupled to a control terminal of the second transistor (M41_gate), 
configured to change 
a bias voltage (voltage on M11’s gate) of the control terminal of the first transistor (M11_gate) and
a bias voltage (voltage on M41 gate) of the control terminal of the second transistor (M41_gate)
according to a rectified voltage (Vp, Vn) outputted by the bridge circuit (M21, M11, M41, M31).
Regarding claim 2, Yoo teaches the bias adjustment circuit (Fig. 8-9; “Bias adj”) is configured to increase the bias voltage (voltage on M11’s gate) of the control terminal of the first transistor (M11 gate) and the bias voltage (voltage on M41’s gate) of the control terminal of the second transistor (M41 gate) in response to the rectified voltage (rectified voltage on terminal Vp, Vn) being less than a reference voltage (predetermined value Vthp). 
Regarding claim 8, Yoo teaches the bias adjustment circuit (Fig. 8-9; “Bias adj”), further comprises 
a third output terminal (using bias resistor, M32 and SW3 operation) coupled to a control terminal of the third transistor (M31 gate) and
a fourth output terminal (using Vbias, bias resistor, M22 and SW2 operation) coupled to a control terminal of the fourth transistor (M21 gate), 
the bias adjustment circuit is configured to change 
a bias voltage (voltage on M31 gate) of the control terminal of the third transistor (M31 gate) and 
a bias voltage (voltage on M21 gate) of the control terminal of the fourth transistor (M41 gate)
.
Allowable Subject Matter
6. 	Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, a search of prior art(s) failed to teach “the bias adjustment circuit comprises: a first comparator, coupled to the output terminal of the bridge circuit, configured to compare the rectified voltage with the reference voltage; a first switch, coupled to the first comparator; and an impedance adjustment circuit, coupled to the first switch, wherein the impedance adjustment circuit is further coupled to the control terminal of the first transistor, is coupled to the control terminal of the second transistor, and is configured to decrease impedance between the control terminal of the first transistor and the second power terminal and impedance between the control terminal of the second transistor and the first power terminal according to a turning-on state of the first switch”.
Claims 4-6 are depending from claim 3.
Regarding claim 7, a search of prior art(s) failed to teach “the bias adjustment circuit comprises: a third switch, coupled to the output terminal of the bridge circuit, wherein the third switch is cut off in response to the rectified voltage being less than the reference voltage, and the third switch is turned on in response to the rectified voltage not being less than the reference voltage; a fourth switch, coupled to the output terminal of the bridge circuit, wherein the fourth switch is turned on in response to the rectified voltage being less than the reference voltage, and the fourth switch is cut off in response to the rectified voltage not being less than the reference voltage; 20 a fifth resistor, coupled between the control terminal of the first transistor and the output terminal of the bridge circuit; and a sixth resistor, coupled between the fourth switch and the control terminal of the first transistor”.
Regarding claim 9, a search of prior art(s) failed to teach “the bias adjustment circuit further comprises: a Zener diode, coupled between the output terminal and an input terminal of the bridge circuit, wherein the Zener diode breaks down 
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










	/THIENVU V TRAN/                                                                            Supervisory Patent Examiner, Art Unit 2839